946 A.2d 645 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Brian William HOKE, Jr., Petitioner.
No. 626 MAL 2007.
Supreme Court of Pennsylvania.
April 15, 2008.

ORDER
PER CURIAM.
AND NOW, this 15th day of April, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether the mandatory minimum sentencing provisions of 35 P.S. § 780-113(k) apply to a conviction for conspiracy to manufacture a controlled substance.
Justice Todd did not participate in the consideration or decision of this matter.